Title: To George Washington from Timothy Pickering, 26 January 1796
From: Pickering, Timothy
To: Washington, George


          
            Sir
            Department of State January 26. 1796.
          
          I have the honor to request your order on the Secretary of the Treasury for two thousand five hundred dollars, to enable me to pay accounts and bills presented to me by Thomas Fitzsimons

Esqr. Chairman of the Committee of Merchants, for expenditures in procuring copies of papers from the British Admiralty Courts in the west Indies in the cases of the captures of American vessels; and to be with the highest respect, Sir, your obedient servant
          
            Timothy Pickering.
          
        